Title: To Thomas Jefferson from Henry Dearborn, 26 November 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir
                     
                            War DepartmentNovember 26th 1808
                        

                        I have the honor of proposing for your approbation the following promotions and appointments in the Army of the United States viz.
                  Regiment of Artillerists.
                  First Lieutenant William A. Murray to be promoted to the rank of Captain vice, John Fergus deceased May 21st. 1808.
                  First Lieut. Joseph Cross to be promoted to the rank of Captain, vice, William L Cooper dismissed Novemr. 17th. 1808.
                  Second Lieut. Alexander Laneuville to be promoted to the rank of First Lieutenant, vice, William A. Murray promoted
                  Second Lieut. Esaias Preble to be promoted to the rank of First Lieutenant vice, Pascall V. Bouis resigned July 31st 1808.
                  Second Lieut. Hopley Yeaton to be promoted to the rank of First Lieutenant vice, James S. Smith resigned September 23rd. 1808
                  Second Lieut. Thomas Vaughan to be promoted to the rank of  First Lieutenant vice Joseph Cross promoted.
                  First Regiment of Infantry.
                  Lieut. Colo. Jacob Kingsbury to be promoted to the rank of  Colonel vice, Colonel Thomas Hunt deceased August 18th. 1808
                  Captain Daniel Bissell to be promoted to the rank of  Lieut Colonel vice, Jacob Kingsbury promoted.
                  First Lieut. Simon Owens to be promoted to the rank of Captain vice, Daniel Bissell promoted
                  Second Lieut. Hezekiah Johnson to be promoted to the rank of  First Lieutenant, vice, Simon Owens, promoted
                  Second Lieut. Benjamin Marshall, to be promoted to the rank of  First Lieutenant, vice, John Roney, dismissed October 14th. 1808.
                  Ensign Seth Thomson to be promoted to the rank of  Second Lieutenant, vice, Hezekiah Johnson promoted.
                        Ensign Michael Immell to be promoted to the rank of  Second Lieutenant, vice, Benjamin Marshall promoted.
                  Second Regiment of the Infantry
                  Captain John Bowyer to be promoted to the rank of Major vice, Russell Bissell deceased.
                  First Lieut. Bartholomew D. Armistead to be promoted to the rank of Captain vice, Thomas Swaine deceased Octr. 8th. 1808.
                  First Lieut. James Wilkinson to be promoted to the rank of Captain vice, John Bowyer promoted.
                  Second Lieut. John V. Duforest to be promoted to the rank of First Lieutenant, vice, Bartholomew D. Armistead promoted
                  Second Lieut. John Hackett to be promoted to the rank of First Lieutenant, vice, James Wilkinson promoted
                  Ensign John Witzell to be promoted to the rank of Second Lieutenant vice, Samuel H. Mitchell resigned 25th July 1808.
                  Ensign Alexander Brownlow to be promoted to the rank of Second Lieutenant, vice, Charles Magnan resigned 30 September 1808.
                  Ensign Jesse White to be promoted to the rank of Second Lieutenant, vice, John V. Duforest promoted.
                  Ensign Samuel Noah to be promoted to the rank of Second Lieutenant, vice, John Hackett promoted.
                  Lewis Bissell, Parker Greenough, Hezekiah Bradley, Evert Bogardus, John T. Wirt, Baroney Vasquez and John H. Robinson to be promoted Ensigns of Infantry 
                  Francis LeBarron Surgeons Mate to be appointed Surgeon and William A. Dandrige to be appointed surgeons Mate.
                  Accept Sir assurances of my high respect & consideration
                  
                            H Dearborn
                     
                        
                    